                                           Case 5:20-cv-02441-LHK Document 34 Filed 08/21/20 Page 1 of 12




                                   1

                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                  12       MARIA CONSUELO GRIEGO,                           Case No. 20-CV-02441-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                                                            MOTION TO REMAND AND
                                  14              v.                                        DENYING DEFENDANTS’ MOTION
                                                                                            TO DISMISS AS MOOT
                                  15       THE TEHAMA LAW GROUP, P.C., et al.,
                                                                                            Re: Dkt. No. 14, 18
                                  16                    Defendants.

                                  17
                                  18           Plaintiff Maria Consuelo Griego (“Plaintiff”) brings the instant putative class action

                                  19   lawsuit against The Tehama Law Group, P.C., Kes Narbutas, Patelco Credit Union, Eric Wilson,

                                  20   and Matthew Wright (collectively, “Defendants”) for violation of the Rosenthal Fair Debt

                                  21   Collection Practices Act (“RFDCPA”) and violation of the California Unfair Competition Law

                                  22   (“the UCL”). Before the Court is Defendants’ motion to dismiss, ECF No. 14, and Plaintiff’s

                                  23   motion to remand, ECF No. 18.1 Having considered the submissions of the parties, the relevant

                                  24
                                  25   1
                                         Plaintiff’s motion to remand contains a notice of motion that is separately paginated from the
                                  26   memorandum of points and authorities in support of the motion. ECF No. 18. Plaintiff’s motion
                                       thus fails to comply with Civil Local Rule 7-2(b), which states that the notice of motion and points
                                  27   and authorities must be contained in one document with a combined limit of 25 pages.
                                                                                         1
                                  28   Case No. 20-CV-02441-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND AND DENYING DEFENDANTS’ MOTION TO
                                       DISMISS AS MOOT
                                            Case 5:20-cv-02441-LHK Document 34 Filed 08/21/20 Page 2 of 12




                                   1   law, and the record in this case, the Court GRANTS Plaintiff’s motion to remand and DENIES

                                   2   Defendants’ motion to dismiss as moot.

                                   3   I.      BACKGROUND
                                   4        A. Factual Background

                                   5           Plaintiff Maria Consuelo Griego is a resident of Santa Clara County, California. ECF. No.

                                   6   10 (“FAC”) ¶ 9.

                                   7           Defendant The Tehama Law Group, P.C. (“TLG”) is a California corporation engaged in

                                   8   the business of collecting defaulted consumer debts in California with its principal place of

                                   9   business in San Rafael, California. Id. ¶ 10. Defendant Kes Narbutas is a licensed attorney in the

                                  10   state of California. Id. ¶ 11. Plaintiff alleges that Narbutas is and was a shareholder, member,

                                  11   officer, director, employee, and/or agent of TLG. Id. As an attorney, Narbutas primarily assists in

                                  12   the collection of consumer debts. Id. Defendants Eric Wilson and Matthew Wright are employees
Northern District of California
 United States District Court




                                  13   and/or agents of TLG. Id. ¶¶ 12–13. Wilson and Wright are employed by an attorney primarily to

                                  14   assist in the collection of consumer debts. Id. Defendant Patelco Credit Union (“Patelco”) is a

                                  15   California corporation engaged in the business of collecting defaulted consumer debts in

                                  16   California with its principal place of business in Dublin, California. Id. ¶ 14.

                                  17           Plaintiff alleges that on an unknown date, Plaintiff incurred a financial obligation owed to

                                  18   Patelco (the “alleged debt”). Id. ¶18. Plaintiff incurred the alleged debt primarily for personal,

                                  19   family, or household purposes. Id.

                                  20           Plaintiff alleges that Patelco thereafter hired TLG, Narbutas, Wilson, and Wright to collect

                                  21   the alleged debt from Plaintiff and the Class. Id. ¶ 19. Specifically, on or about November 7,

                                  22   2019, Plaintiff received a debt collection letter that Plaintiff alleges was drafted by Narbutas,

                                  23   approved by Patelco, and signed by Wilson. Id. ¶ 21, Ex. 1. Plaintiff alleges that the collection

                                  24   letter “falsely represented or implied that the communication was from a licensed California

                                  25   attorney” and “misrepresented the true source or nature of the communication thereby making

                                  26   false statements in an attempt to collect a debt.” Id. ¶¶ 26, 32. Plaintiff alleges that no licensed

                                  27
                                                                                          2
                                  28   Case No. 20-CV-02441-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND AND DENYING DEFENDANTS’ MOTION TO
                                       DISMISS AS MOOT
                                          Case 5:20-cv-02441-LHK Document 34 Filed 08/21/20 Page 3 of 12




                                   1   attorney reviewed Plaintiff’s account prior to sending the letter, despite representations to the

                                   2   contrary in the letter. Id. ¶¶ 29–30, Ex. 1.

                                   3          On or about February 4, 2020, Wright left a voice recording on behalf of TLG on

                                   4   Plaintiff’s cellular phone “regarding what is now a pending civil complaint” with reference to the

                                   5   collection of Plaintiff’s alleged debt. Id. ¶ 33. On or about February 19, 2020, Wright left a

                                   6   second voice recording as a “courtesy call before [moving] forward on this particular [debt

                                   7   collection] issue.” Id. ¶ 34. Plaintiff alleges that these voice recordings were approved by Patelco

                                   8   and that they “falsely represent or imply that a civil lawsuit had been filed to collect a defaulted

                                   9   consumer debt, when no such civil lawsuit had in fact been filed.” Id. ¶ 38.

                                  10          Plaintiff alleges that Defendants’ actions against Plaintiff are in line with Defendants’

                                  11   standard practices. Id. ¶ 43–51. Accordingly, Plaintiff brings this action on behalf of two classes

                                  12   of persons similarly situated in the state of California: those who received Defendants’
Northern District of California
 United States District Court




                                  13   standardized debt collection letters and those who received Defendants’ standardized debt

                                  14   collection voice recordings. Id. ¶ 52–54.

                                  15      B. Procedural History
                                  16          On February 11, 2020, Plaintiff filed a putative consumer class action complaint against

                                  17   Defendants in the Superior Court of California for the County of Santa Clara. ECF No. 1, Ex. A

                                  18   (“Compl.”). In Plaintiff’s initial complaint, Plaintiff asserted three causes of action: (1) violation

                                  19   of the California Rosenthal Fair Debt Collection Practices Act (“RFDCPA”), California Civil

                                  20   Code sections 1788–1788.33, against all Defendants; (2) violation of the federal Fair Debt

                                  21   Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692–1692p, against all Defendants except

                                  22   Patelco; and (3) violation of the California Unfair Competition Law (“UCL”), California Business

                                  23   and Professions Code sections 1700, et seq., against all Defendants. Id. ¶¶ 67–100.

                                  24          On April 9, 2020, TLG filed a notice of removal. See ECF No. 1. TLG asserted that

                                  25   federal question jurisdiction was proper under 28 U.S.C. § 1331 because Plaintiff raised a federal

                                  26   claim under the FDCPA, 15 U.S.C. § 1692, et seq. ECF. No. 1 ¶ 3.

                                  27
                                                                                          3
                                  28   Case No. 20-CV-02441-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND AND DENYING DEFENDANTS’ MOTION TO
                                       DISMISS AS MOOT
                                             Case 5:20-cv-02441-LHK Document 34 Filed 08/21/20 Page 4 of 12




                                   1             On April 13, 2020, Plaintiff filed a first amended complaint (“FAC”) that withdrew

                                   2   Plaintiff’s federal claim under the FDCPA and thus alleged only two state law claims: (1)

                                   3   violation of the RFDCPA against all Defendants; and (2) violation of the UCL against all

                                   4   Defendants. See FAC ¶¶ 66–87.

                                   5             On April 22, 2020, TLG filed a motion to dismiss Plaintiff’s FAC, or in the alternative, for

                                   6   summary judgment and for sanctions against Plaintiff. ECF. No. 14. On May 7, 2020, Plaintiff

                                   7   filed an opposition. ECF No. 20. On May 13, 2020, Patelco filed a joinder to TLG’s motion.

                                   8   ECF. No. 22. On May 13, 2020, Narbutas filed a joinder to TLG’s motion. ECF No. 23.

                                   9             On May 4, 2020, Plaintiff filed a motion to remand requesting that the Court decline to

                                  10   exercise supplemental jurisdiction over the two remaining claims in the case, which are both state

                                  11   law claims. ECF No. 18 (“MTR”). On May 18, 2020, TLG and Narbutas (together, “Opposing

                                  12   Defendants”) filed an opposition to Plaintiff’s motion to remand. ECF No. 25. (“Opp’n”).2 On
Northern District of California
 United States District Court




                                  13   May 26, 2020, Plaintiff filed a reply. ECF No. 26 (“Reply”).

                                  14   II.       LEGAL STANDARD
                                  15             A suit may be removed from state court to federal court only if the federal court would

                                  16   have had subject matter jurisdiction over the case. 28 U.S.C. § 1441(a); see Caterpillar Inc. v.

                                  17   Williams, 482 U.S. 386, 392 (1987) (“Only state-court actions that originally could have been filed

                                  18   in federal court may be removed to federal court by the defendant.”). If it appears at any time

                                  19   before final judgment that the federal court lacks subject matter jurisdiction, the federal court must

                                  20   remand the action to state court. 28 U.S.C. § 1447(c). The party seeking removal bears the burden

                                  21   of establishing federal jurisdiction. Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582

                                  22   F.3d 1083, 1087 (9th Cir. 2009). “The removal statute is strictly construed, and any doubt about

                                  23   the right of removal requires resolution in favor of remand.” Moore-Thomas v. Alaska Airlines,

                                  24   Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.

                                  25   1992)).

                                  26
                                       2
                                  27       Patelco, Wright, and Wilson did not file any response to Plaintiff’s motion to remand.
                                                                                           4
                                  28   Case No. 20-CV-02441-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND AND DENYING DEFENDANTS’ MOTION TO
                                       DISMISS AS MOOT
                                          Case 5:20-cv-02441-LHK Document 34 Filed 08/21/20 Page 5 of 12




                                   1           A federal court may exercise supplemental jurisdiction over state law claims “that are so

                                   2   related to claims in the action within [the court’s] original jurisdiction that they form part of the

                                   3   same case or controversy under Article III of the United States Constitution.” 28 U.S.C. §

                                   4   1367(a). Conversely, a court may decline to exercise supplemental jurisdiction where it “has

                                   5   dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3); see also

                                   6   Albingia Versicherungs A.G. v. Schenker Int’l, Inc., 344 F.3d 931, 937-38 (9th Cir. 2003) (holding

                                   7   that Section 1367(c) grants federal courts the discretion to dismiss state law claims when all

                                   8   federal claims have been dismissed). In considering whether to retain supplemental jurisdiction, a

                                   9   court should consider factors such as “economy, convenience, fairness, and comity.” Acri v.

                                  10   Varian Assocs., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc) (citations and internal quotation

                                  11   marks omitted). However, “in the usual case in which all federal-law claims are eliminated before

                                  12   trial, the balance of factors . . . will point toward declining to exercise jurisdiction over the
Northern District of California
 United States District Court




                                  13   remaining state law claims.” Exec. Software N. Am., Inc. v. U.S. Dist. Court, 24 F.3d 1545, 1553

                                  14   n.4 (9th Cir. 1994) (emphasis omitted), overruled on other grounds by Cal. Dep’t of Water Res. v.

                                  15   Powerex Corp., 533 F.3d 1087 (9th Cir. 2008).

                                  16   III.    DISCUSSION
                                  17           Defendants move to dismiss for failure to state a claim, or in the alternative, for summary

                                  18   judgment and for sanctions against Plaintiff. ECF No. 14. Subsequently, Plaintiff filed a motion

                                  19   to remand. MTR. Because the Court must address jurisdictional concerns first, the Court begins

                                  20   with Plaintiff’s motion to remand. See, e.g., Tucker v. Travelers Indem. Co. of Conn., No. 17-cv-

                                  21   04613-HSG, 2017 WL 10456186, at *1 (N.D. Cal. Oct. 4, 2017) (“Because subject-matter

                                  22   jurisdiction is a threshold issue, the Court addresses Plaintiffs’ motion to remand first.”).

                                  23           A. Plaintiff’s Motion to Remand
                                  24           Plaintiff requests that the Court decline to exercise supplemental jurisdiction under 28

                                  25   U.S.C. § 1367(c) and accordingly that the Court remand the instant case to state court. MTR at 4.

                                  26   Opposing Defendants argue that the Court should not remand the case because a number of

                                  27
                                                                                           5
                                  28   Case No. 20-CV-02441-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND AND DENYING DEFENDANTS’ MOTION TO
                                       DISMISS AS MOOT
                                          Case 5:20-cv-02441-LHK Document 34 Filed 08/21/20 Page 6 of 12




                                   1   threshold questions preclude the Court from exercising its discretion to decline supplemental

                                   2   jurisdiction, and because even if the Court had discretion to remand, the relevant factors would

                                   3   weigh in favor of retaining supplemental jurisdiction over Plaintiff’s state law claims. The Court

                                   4   first considers the threshold issues raised by Defendant, and then considers whether the relevant

                                   5   factors weigh in favor of remand.

                                   6          1. The Court Has Discretion to Decline Supplemental Jurisdiction Under 28 U.S.C. §
                                                 1367(c)(3).
                                   7
                                              Opposing Defendants raise three threshold issues that they argue would prevent the Court
                                   8
                                       from declining to exercise supplemental jurisdiction in the instant case. First, Defendant argues
                                   9
                                       that the Court does not have the discretion to decline supplemental jurisdiction under 28 U.S.C. §
                                  10
                                       1367(c)(3) because the Court did not dismiss Plaintiff’s federal claim and instead Plaintiff
                                  11
                                       voluntarily dropped the federal claim. Opp’n at 6–7. Second, Defendant argues that after a
                                  12
Northern District of California




                                       putative class action is properly removed from state court, a federal district court is without power
 United States District Court




                                  13
                                       to remand the case to state court. Id. at 7. Third, Defendant argues that the Court cannot remand
                                  14
                                       the instant case because Plaintiff’s claim under the RFDCPA implicates a significant federal issue,
                                  15
                                       thus providing its own basis for federal question jurisdiction. Id. at 10. The Court considers each
                                  16
                                       argument in turn.
                                  17
                                              First, Opposing Defendants argue that the Court does not have discretion to decline
                                  18
                                       supplemental jurisdiction because the language of 28 U.S.C. § 1367(c)(3) states that a district
                                  19
                                       court may decline to exercise supplemental jurisdiction only when “the district court has dismissed
                                  20
                                       all claims over which it has original jurisdiction,” not when a plaintiff chooses to dismiss those
                                  21
                                       claims. Id. at 6–7. Opposing Defendants’ narrow interpretation of 28 U.S.C. § 1367(c)(3) has
                                  22
                                       been rejected by the United States Supreme Court. Specifically, in Carnegie-Mellon University v.
                                  23
                                       Cohill, the United States Supreme Court held that a federal judge has the right to decline
                                  24
                                       supplemental jurisdiction and “to remand a properly removed case to state court whenever all
                                  25
                                       federal claims have been deleted.” 484 U.S. 343, 359 (1988) (emphasis added). Thus, it is
                                  26
                                       immaterial that Plaintiff withdrew the only federal claim rather than having that claim dismissed
                                  27
                                                                                         6
                                  28   Case No. 20-CV-02441-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND AND DENYING DEFENDANTS’ MOTION TO
                                       DISMISS AS MOOT
                                          Case 5:20-cv-02441-LHK Document 34 Filed 08/21/20 Page 7 of 12




                                   1   by the Court. The Court possesses the “inherent authority” to decline to exercise supplemental

                                   2   jurisdiction whenever all claims over which it has original jurisdiction have been dismissed from

                                   3   the case. See id. (White, J., dissenting) (“[T]he Court discovers an inherent authority to remand

                                   4   whenever a federal judge decides that ‘the value of economy, convenience, fairness, and comity’

                                   5   would thereby be served.”).

                                   6          Opposing Defendants next argue that the Court must deny Plaintiff’s motion to remand as

                                   7   a matter of law because when a putative class action is properly removed, a federal district court

                                   8   cannot remand the case to state court. Opp’n at 7. Opposing Defendants incorrectly cite United

                                   9   Steel v. Shell Oil Co., 602 F.3d 1087 (9th Cir. 2010), a case that only held that the denial of class

                                  10   action certification in a case removed pursuant to the Class Action Fairness Act (CAFA) does not

                                  11   divest a federal court of subject matter jurisdiction. Id. at 1091. The Ninth Circuit’s holding that

                                  12   “continued jurisdiction under § 1332(d) ‘does not depend on certification,’” does not have any
Northern District of California
 United States District Court




                                  13   implication in the instant case, where Plaintiff seeks remand based on the dismissal of all claims

                                  14   for which the Court has original jurisdiction, not based on the denial of class certification. Id. at

                                  15   1092. Opposing Defendants provide no further argument in support of Opposing Defendants’

                                  16   cursory conclusion that a federal court cannot remand a putative class action to state court. Opp’n

                                  17   at 7. Accordingly, in the instant case, the Court finds that the Court possesses the authority to

                                  18   decline supplemental jurisdiction under 28 U.S.C. § 1367(c)(3) and to remand this putative class

                                  19   action lawsuit to state court. See, e.g., Atalig v. Mobil Oil Mariana Islands, Inc., No. CV 10-10,

                                  20   2010 WL 11556543, at *2 (D. N. Mar. I. Dec. 27, 2010) (remanding a putative class action lawsuit

                                  21   after removal when the plaintiff chose to dismiss all federal claims).

                                  22          Opposing Defendants finally argue that Plaintiff’s claim under the RFDCPA implicates a

                                  23   significant federal issue and thus gives rise to its own federal question jurisdiction. Opp’n at 10.

                                  24   Specifically, Opposing Defendants claim that the RFDCPA is drafted to explicitly “incorporate[]

                                  25   some of the prohibitions and remedies of the federal FDCPA.” Id. For example, Opposing

                                  26   Defendants argue that Plaintiff “cites directly to various sections of the federal FDCPA at least

                                  27
                                                                                          7
                                  28   Case No. 20-CV-02441-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND AND DENYING DEFENDANTS’ MOTION TO
                                       DISMISS AS MOOT
                                          Case 5:20-cv-02441-LHK Document 34 Filed 08/21/20 Page 8 of 12




                                   1   sixteen times as a result of her claim under [the RFDCPA].” Id. Nonetheless, Opposing

                                   2   Defendants provide no caselaw that has found federal question jurisdiction over a RFDCPA claim

                                   3   simply because that statute resembles its federal counterpart. Instead, Courts have explicitly

                                   4   rejected Opposing Defendants’ argument. See Alkan v. Citimortgage, Inc., 336 F. Supp. 2d 1061,

                                   5   1065 (N.D. Cal. 2004) (“California has not somehow expanded the scope of federal liability under

                                   6   the FDCPA through Cal. Civ. Code § 1788.17 . . . California simply incorporated by reference the

                                   7   text of certain federal provisions into the CFDCPA, rather than copying them verbatim into the

                                   8   California code . . . [a]ny resulting liability . . . remains a state claim.”). In Ghalehtak v. Fay

                                   9   Servicing, LLC, No. 18-CV-02306-PJH, 2018 WL 2553570, at *1 (N.D. Cal. June 4, 2018), Chief

                                  10   Judge Phyllis Hamilton of the Northern District of California explicitly held that “a cause of action

                                  11   asserting violations of portions of the [FDCPA] as incorporated into the [RFDCPA] . . . does not

                                  12   provide a basis for federal question jurisdiction.” The court reasoned that the plaintiff’s complaint
Northern District of California
 United States District Court




                                  13   on its face states a cause of action under the RFDCPA and “references certain FDCPA provisions

                                  14   only in connection with stating a claim under § 1788.17 of the RFDCPA.” Id. at *2. That

                                  15   reasoning applies equally here, and the Court thus finds that Plaintiff’s references to the federal

                                  16   FDCPA in relation to Plaintiff’s claim under the RFDCPA do not raise a federal question for

                                  17   purposes of federal question jurisdiction.

                                  18           In sum, Opposing Defendants’ threshold arguments that the Court may not decline

                                  19   supplemental jurisdiction in the instant case fail. Accordingly, the Court finds that it has authority

                                  20   to decline supplemental jurisdiction.

                                  21           2.   The Relevant Factors Weigh in Favor of Remand.
                                  22           Opposing Defendants argue in the alternative that, even if the Court had discretion to

                                  23   decline supplemental jurisdiction in the instant case, the relevant factors weigh against doing so.

                                  24   Opp’n. 8–10. The Court disagrees.

                                  25           While 28 U.S.C. § 1367(c) vests courts with discretion to decline supplemental jurisdiction

                                  26   in certain circumstances, that discretion is not without limits. Courts within the Ninth Circuit must

                                  27
                                                                                           8
                                  28   Case No. 20-CV-02441-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND AND DENYING DEFENDANTS’ MOTION TO
                                       DISMISS AS MOOT
                                          Case 5:20-cv-02441-LHK Document 34 Filed 08/21/20 Page 9 of 12




                                   1   consider four factors to decide whether to decline supplemental jurisdiction over state law claims

                                   2   under 28 U.S.C. § 1367(c)(3): (1) judicial economy; (2) convenience; (3) fairness; and (4) comity.

                                   3   Imagineering, Inc. v. Kiewit Pac. Co., 976 F.2d 1303, 1309 (9th Cir. 1992), abrogated on other

                                   4   grounds by Diaz v. Gates, 420 F.3d 897, 900 (9th Cir. 2005) (en banc). However, “in the usual

                                   5   case in which all federal-law claims are eliminated before trial, the balance of factors . . . will

                                   6   point toward declining to exercise jurisdiction over the remaining state law claims.” Exec.

                                   7   Software N. Am., Inc., 24 F.3d at 1553 n.4. The Court addresses each of the four factors in turn.

                                   8              a. Judicial Economy
                                   9          Opposing Defendants argue that judicial economy “weighs heavily against remand”

                                  10   because TLG’s dispositive motion to dismiss is “fully briefed and set to be heard nearly a month

                                  11   before Plaintiff’s motion to remand.” Opp’n at 8. The Court disagrees, and instead finds that

                                  12   judicial economy does not weigh against remand because Plaintiff’s federal claim has been
Northern District of California
 United States District Court




                                  13   eliminated at the pleading stage, and the case remains in the early stages of litigation.

                                  14          In Loder v. World Sav. Bank, N.A., United States District Judge Thelton Henderson of the

                                  15   Northern District of California found that despite the defendant’s concerns regarding the fact that

                                  16   “motions have been filed and set in this matter, and mediation scheduled, the harm

                                  17   to judicial economy in sending the case to state court is minimal” because the “motions have not

                                  18   yet been heard or decided,” “mediation has not progressed significantly,” and “neither party has

                                  19   indicated a likelihood of a settlement agreement on the horizon, which would be spoilt by a

                                  20   remand.” No. C11-00053 TEH, 2011 WL 3861902, at *4 (N.D. Cal. Sept. 1, 2011). The same

                                  21   reasoning applies in the instant case because the Court has not yet considered TLG’s motion to

                                  22   dismiss, discovery has not yet begun, and “[a] district court has ‘a powerful reason to choose not

                                  23   to continue to exercise jurisdiction’ when all federal claims have been eliminated at an early stage

                                  24   of litigation.” Bay Area Surgical Mgmt., LLC. v. United Healthcare Ins. Co., No. C 12-01421 SI,

                                  25   2012 WL 3235999, at *5 (N.D. Cal. Aug. 6, 2012) (citing Carnegie-Mellon Univ., 484 U.S. at

                                  26   350–51). Plaintiff and Opposing Defendants do not argue that there would be any burden on the

                                  27
                                                                                          9
                                  28   Case No. 20-CV-02441-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND AND DENYING DEFENDANTS’ MOTION TO
                                       DISMISS AS MOOT
                                         Case 5:20-cv-02441-LHK Document 34 Filed 08/21/20 Page 10 of 12




                                   1   economy of either this Court or the state court as a result of remand. See Loder, 2011 WL

                                   2   3861902, at *4 (“There is no specific burden on economy of the district court alleged by either

                                   3   party, and neither party has specifically alleged any burden on the state court, so we can presume

                                   4   they see none of note.”). Accordingly, the Court finds that judicial economy will not be

                                   5   substantially impaired by remand.

                                   6              b. Convenience
                                   7          The Court finds that convenience weighs neither in favor of nor against remand in the

                                   8   instant case. As Plaintiff and Opposing Defendants agree, the California Superior Court for the

                                   9   County of Santa Clara and the United States District Court for the Northern District of California

                                  10   are equally convenient for both parties. MTR at 5; Opp’n at 9. Accordingly, the Court finds that

                                  11   this factor does not weigh against remand.

                                  12              c. Fairness
Northern District of California
 United States District Court




                                  13          Opposing Defendants allege that Plaintiff’s withdrawal of Plaintiff’s federal claim in

                                  14   Plaintiff’s FAC filed four days after TLG removed the case to federal court is an unfair “forum

                                  15   manipulation tactic” that weighs against remand. Opp’n at 8. However, the Court disagrees that

                                  16   Plaintiff’s litigation of the instant case constituted any unfair manipulation.

                                  17          Although a district court “can consider whether the plaintiff has engaged in any

                                  18   manipulative tactics when it decides whether to remand a case,” the Ninth Circuit has suggested

                                  19   that simply dropping federal claims in an effort to return to state court is not inherently unfair. In

                                  20   Baddie v. Berkeley Farms, Inc., the Ninth Circuit explained that it is common practice for a

                                  21   plaintiff to file both state and federal claims in state court, for a defendant to remove to federal

                                  22   court, and for a plaintiff to then settle or dismiss federal claims, at which point “the district court

                                  23   has discretion to grant or deny remand.” 64 F.3d 487, 490 (9th Cir. 1995). The Ninth Circuit

                                  24   further held that it is “not convinced that such practices [are] anything to be discouraged. Id.

                                  25          In the instant case, the Court finds that Plaintiff’s choice to withdraw Plaintiff’s federal

                                  26   claim shortly after removal to this Court is not a bad faith attempt to manipulate the forum as

                                  27
                                                                                          10
                                  28   Case No. 20-CV-02441-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND AND DENYING DEFENDANTS’ MOTION TO
                                       DISMISS AS MOOT
                                         Case 5:20-cv-02441-LHK Document 34 Filed 08/21/20 Page 11 of 12




                                   1   Opposing Defendants allege, but rather a strategic choice explicitly permitted by the Ninth Circuit

                                   2   to secure Plaintiff’s original forum choice. Accordingly, the Court finds that fairness does not

                                   3   weigh against remand.

                                   4               d. Comity
                                   5           Opposing Defendants argue that comity only “lightly” weights in favor of remand. Opp’n

                                   6   at 9. By contrast, Plaintiff argues that comity would be greatly served by remand as a result of the

                                   7   state court’s exclusive jurisdiction to grant broad injunctive relief. MTR at 7–9. The Court agrees

                                   8   with Plaintiff.

                                   9           “With regards to comity, the path that best preserves the rights of the state to preside over

                                  10   state court matters is to remand the case.” Loder, 2011 WL 3861902, at *4. Plaintiff argues that

                                  11   comity weighs in favor of remand because she would not be able to obtain the same injunctive

                                  12   relief in federal court that she would in California state court. MTR at 6. Specifically, Plaintiff
Northern District of California
 United States District Court




                                  13   argues that her request for injunctive relief in this Court would be limited by the stringent standing

                                  14   requirements of Article III governing federal court jurisdiction but that state courts are not

                                  15   required to follow. Id. (citing City of Los Angeles v. Lyons, 461 U.S. 95, 113 (1983) (“State courts

                                  16   need not impose the same standing or remedial requirements that govern federal court

                                  17   proceedings.”)). In fact, Plaintiff argues, California state courts, unlike federal courts, have

                                  18   jurisdiction to award injunctive relief under the UCL when doing so would confer a broad public

                                  19   benefit by “protect[ing] California’s consumers against unfair business practices,” even when

                                  20   Plaintiff would lack standing in federal court because injunctive relief would not be required to

                                  21   prevent future harm to the plaintiff specifically. See In re Tobacco II Cases, 46 Cal. 4th 298, 314

                                  22   (2009) (finding that in California state court, consumer protection laws empower UCL plaintiffs to

                                  23   seek “injunctive relief against unfair or unlawful practices in order to protect the public”

                                  24   (emphasis added)).

                                  25           Although Opposing Defendants contest Plaintiff’s eligibility for such injunctive relief, the

                                  26   Court declines Opposing Defendants’ invitation to engage in a merits inquiry in this procedural

                                  27
                                                                                         11
                                  28   Case No. 20-CV-02441-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND AND DENYING DEFENDANTS’ MOTION TO
                                       DISMISS AS MOOT
                                         Case 5:20-cv-02441-LHK Document 34 Filed 08/21/20 Page 12 of 12




                                   1   posture. Instead, as the Court explained above, comity militates in favor of having the state court

                                   2   itself resolve this issue. See Loder, 2011 WL 3861902, at *4. Opposing Defendants provide no

                                   3   other arguments regarding comity. Accordingly, the Court agrees with Plaintiff and finds that

                                   4   comity weighs in favor of remand.

                                   5               e. Balancing of Factors
                                   6            In balancing economy, convenience, fairness, and comity, the Court finds that no factor

                                   7   weighs against remand to unsettle the Court’s “powerful reason to choose not to continue to

                                   8   exercise jurisdiction” when all federal claims have been eliminated at an early stage. Carnegie-

                                   9   Mellon Univ., 484 U.S. at 350–51. The instant case is still at the pleading stage, no discovery has

                                  10   taken place, and neither the state nor the federal court is inconvenienced by remand. Furthermore,

                                  11   Plaintiff acts fairly in making the strategic choice to withdraw Plaintiff’s federal claim and to seek

                                  12   remand through the Court’s discretion. Finally, comity is best preserved by allowing states to
Northern District of California
 United States District Court




                                  13   preside over state matters. Accordingly, the Court declines to exercise supplemental jurisdiction

                                  14   under 28 U.S.C. § 1367(c)(3).

                                  15         B. Defendants’ Motion to Dismiss
                                  16            As stated above, the Court has declined supplemental jurisdiction over the instant case.

                                  17   See 28 U.S.C. § 1367(c)(3). Accordingly, the Court DENIES Defendants’ motion to dismiss as

                                  18   moot.

                                  19   IV.      CONCLUSION
                                  20            For the foregoing reasons, the Court declines to exercise supplemental jurisdiction and

                                  21   GRANTS Plaintiff’s motion to remand the instant case to the California Superior Court for the

                                  22   County of Santa Clara. The Court DENIES Defendants’ motion to dismiss as moot.

                                  23   IT IS SO ORDERED.

                                  24   Dated: August 21, 2020

                                  25                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  26                                                    United States District Judge
                                  27
                                                                                         12
                                  28   Case No. 20-CV-02441-LHK
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND AND DENYING DEFENDANTS’ MOTION TO
                                       DISMISS AS MOOT
